DETAILED ACTION
This is a corrected notice of allowance in response to the IDS filed 02/02/2022.
	
Status of Claims Filed 12/16/2021
Claims 1, 4-6, 10, 11, 14, 15, and 22-27 are pending;
Claims 1, 4, 10, 22, and 27 are currently amended; claims 2, 3, 7-9, 12, 13, and 16-21 have been cancelled; claims 5, 6, and 14 are original; claims 11, 15, and 23-26 were previously presented;
Claims 1, 4-6, 10, 11, 14, 15, and 22-27 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 12/16/2021 in reply to the Office action mailed 09/28/2021 has been entered by the notice of allowance mailed 01/04/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 02/02/2022 has been considered by the Examiner.

Allowable Subject Matter
Claims 1, 4-6, 10, 11, 14, 15, and 22-27, filed 12/16/2021, are allowed.  The applicant is hereby directed to the notice of allowance mailed 01/04/2022 for an examiner's statement of reasons for allowance.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631